Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into, at
Irvine, California, as of the 27th day of April, 2005, by and between Autobytel
Inc., a Delaware corporation (the “Company”), and Richard Post (the
“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Executive Officer and President, effective as of the date hereof, and the
Executive desires to be employed by the Company in such capacity, on the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
with reference to the above recitals, the parties hereby agree as follows:

 

ARTICLE 1

TERM OF EMPLOYMENT

 

The Company hereby employs the Executive as an employee of the Company, and the
Executive hereby accepts such employment by the Company, for a period commencing
on the date hereof and expiring on the first to occur of (a) the termination of
the Executive’s employment pursuant to Article 6, and (b) April 27, 2006.
Notwithstanding the foregoing, the Company may extend the term of the
Executive’s employment under this Agreement by providing written notice to the
Executive of its decision to extend the term at least sixty (60) days prior to
April 27, 2006. In the event the Company extends the term beyond April 27, 2006,
then the term of the Executive’s employment shall renew on a month to month
basis until April 27, 2007, unless the Company or the Executive provides thirty
(30) or sixty (60) days’ prior written notice, respectively, to the other party
of its intent not to renew the term of the Executive’s employment, in which
event, the term of the Executive’s employment under this Agreement will expire
on the date provided in such notice. The period of time during which the
Executive is employed by the Company pursuant to this Agreement, commencing on
the date of this Agreement and ending on the date the term of this Agreement
expires, is hereinafter referred to as the “Term.”

 

ARTICLE 2

DUTIES AND OBLIGATIONS

 

2.1 DUTIES. During the Term, the Executive shall: (i) be employed as the Chief
Executive Officer and President of the Company, (ii) devote his full business
time, attention and energies to the business of the Company; (iii) shall use his
best efforts to promote the interests of the Company; (iv) shall perform such
functions and services as shall be directed by the Board of Directors of the
Company (the “Board”); (v) shall act in accordance with the policies and
directives of the Company; and (vi) shall report directly to the Board.

 

2.2 RESTRICTIONS. Except as provided in Section 8.2(i), the Executive covenants
and agrees that, while actually employed by the Company, he shall not engage in
any other business duties or pursuits whatsoever, or directly or indirectly
render any services of a business or commercial nature to any other individual,
corporation, limited liability company, partnership or other entity (each a
“Person”), including, but not limited to, providing services to any business
that is in competition with or similar in nature to the Company, whether for
compensation or otherwise, without the prior written consent of the Board.
However, the expenditure of reasonable amounts of time for educational,
charitable, or professional activities shall not be deemed a breach of this
Agreement, if those activities do not materially interfere with the services
required under this Agreement, and such activities shall not require the prior
written consent of the Board. Notwithstanding anything herein contained to the
contrary, this Agreement shall not be construed to prohibit the Executive from
making passive personal investments or conducting personal business, financial
or legal affairs or other personal matters if those activities do not materially
interfere with the services required hereunder. In addition to the foregoing,
notwithstanding anything contained herein to the contrary, this Agreement shall
not be construed



--------------------------------------------------------------------------------

to prohibit the Executive from serving as a director or board member of any
other corporation, company, or other business entity, subject to the prior
approval of the Board, except that (a) the Company acknowledges that the
Executive currently serves as a member of the Board of a publicly traded
company, and agrees that the Executive shall be permitted to continue to serve
in such capacity, and (b) the Executive shall be permitted to serve as a
director or board member of one additional corporation, company, or other
business entity without the prior approval of the Board, so long as such
corporation, company, or other business entity does not compete with the
Company.

 

ARTICLE 3

COMPENSATION

 

3.1 BASE SALARY. As compensation for the services to be rendered by the
Executive pursuant to this Agreement, the Company hereby agrees to pay the
Executive an annual salary (“Base Salary”) equal to Three Hundred Twenty Five
Thousand Dollars ($325,000.00) during the Term. The Base Salary shall be paid in
substantially equal bimonthly installments, in accordance with the normal
payroll practices of the Company.

 

3.2 BONUSES. The Board may, in its sole discretion, provide the Executive with
the opportunity to earn an annual bonus (“Bonus”) for each fiscal year of the
Company occurring in whole or in part during the Term of sixty five percent
(65%) (the “Target”) of the Executive’s Base Salary for such fiscal year, which
amount shall be prorated for any partial fiscal years during the Term. The
Bonus, if any, payable to the Executive shall be based on such criteria as may
be established by the Board, in its sole discretion, from time to time, and,
except for the Target, will be equivalent to any other bonus opportunities
provided generally to executive officers of the Company. The Executive shall
participate in all short term and long term bonus or incentive plans or
arrangements in which the executives officers of the Company are eligible to
participate from time to time. Any Bonus shall be paid as promptly as
practicable following the end of the preceding fiscal year. The provisions of
this Section 3.2 shall be subject to the provisions of Section 3.4.

 

3.3 WITHHOLDING. The Company shall have the right to deduct or withhold from the
compensation due to the Executive hereunder any and all sums required for
federal income and employee social security taxes and all state or local income
taxes now applicable or that may be enacted and become applicable.

 

3.4 RIGHT TO SEEK APPROVAL. The Company may provide for shareholder approval of
any performance based compensation provided herein and may provide for the
compensation committee to establish any applicable performance goals and
determine whether such performance goals have been met.

 

3.5 CHANGE OF CONTROL. Notwithstanding Article 1 above, in the event of a Change
of Control (as defined in Section 3.6) of the Company (a) during the Term while
the Executive remains employed by the Company, or (b) at any time during the six
(6) month period following the termination of the Executive’s employment with
the Company, the Company shall pay to the Executive, concurrently with the
consummation of such Change of Control, a lump sum amount equal to two (2) times
the sum of the Executive’s annual Base Salary plus the Bonus (at the Target
level).

 

3.6 DEFINITION OF CHANGE OF CONTROL. For purposes of this Agreement “Change of
Control” means the occurrence of any of the following: (i) the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation but not including any underwritten public offering registered
under the Securities Act of 1933 (“Public Offering”) or any offering of
securities under Rule 144A promulgated under the Securities Act of 1933 (“Rule
144A Offering”)) in one or a series of related



--------------------------------------------------------------------------------

transactions of all or substantially all of the assets of the Company taken as a
whole to Person or group of Persons acting together (each a “Group”) (other than
any of the Company’s wholly-owned subsidiaries or any Company employee pension
or benefits plan), (ii) except in respect of a voluntary or involuntary filing
under applicable bankruptcy or insolvency laws, the adoption of a plan relating
to the liquidation or dissolution of the Company, (iii) the consummation of any
transactions (including any stock or other purchase, sale, acquisition,
disposition, merger, consolidation or reorganization, but not including any
Public Offering or Rule 144A Offering) the result of which is that any Person or
Group (other than any of the Company’s wholly-owned Subsidiaries, any
underwriter temporarily holding securities pursuant to a Public Offering or any
Company employee pension or benefits plan), becomes the beneficial owners of
more than 40 percent (40%) of the aggregate voting power of all classes of stock
of the Company having the right to elect directors under ordinary circumstances;
or (iv) the first day on which a majority of the members of the Board are not
individuals who were nominated for election or elected to the Board with the
approval of two-thirds of the members of the Board just prior to the time of
such nomination or election.

 

3.7 GRANT OF STOCK OPTIONS. Immediately following the close of trading on the
first trading day on which sales of the Company’s common stock may be effected
under the Company’s registration statements on Form S-8 governing the Company’s
stock option plans (the “S-8 Effective Date”), and subject to compliance with
federal and state securities laws and any policies of the Company, the Company
shall grant to the Executive under one or more of its stock option plans, stock
options to purchase Two Hundred Thousand (200,000) shares of the Company’s
common stock at an exercise price equal to the closing price of the Company’s
common stock on the S-8 Effective Date (the “Stock Options”). The Stock Options
shall be subject to the terms and conditions of the plan or plans under which
they are issued, and during the Term (including any renewal thereof) shall vest,
assuming the Executive at all times remains an employee of the Company, in equal
installments from the date of grant until the one (1) year anniversary of this
Agreement; provided, that in the event of a Change of Control during the Term
while the Executive is employed by the Company, all such Stock Options shall
vest in full effective immediately prior to the Change of Control and shall be
exercisable for two (2) years from the effective date of such Change of Control.
The Stock Options shall also be subject to Section 6.3 of this Agreement.

 

ARTICLE 4

EMPLOYEE BENEFITS

 

BENEFITS. The Company agrees that the Executive shall be entitled to all
ordinary and customary perquisites afforded generally to executive employees of
the Company (except to the extent employee contribution may be required under
the Company’s benefit plans as they may now or hereafter exist), which shall in
no event be less than the benefits generally afforded to the other executive
employees of the Company as of the date hereof or from time to time, but in any
event shall include any qualified or non-qualified pension, profit sharing and
savings plans, any death benefit and disability benefit plans, life insurance
coverages, any medical, dental, health and welfare plans or insurance coverages
and any stock purchase programs that are approved in writing by the Board, in
its sole discretion.

 

ARTICLE 5

BUSINESS EXPENSES

 

5.1 EXPENSES. The Company shall pay or reimburse the Executive for all
reasonable and authorized business expenses incurred by the Executive during the
Term; such payment or reimbursement shall not be unreasonably withheld so long
as said business expenses have been incurred for and promote the business of the
Company and are normally and customarily incurred by employees in comparable
positions at other comparable businesses in the same or similar market.
Notwithstanding the above, the Company shall not pay or reimburse the Executive
for the costs of any membership fees or dues for private clubs, civic
organizations, and similar organizations or entities, unless such organizations
and the fees and costs associated therewith have first been approved in writing
by the Board, in its sole discretion.



--------------------------------------------------------------------------------

5.2 TRAVEL COSTS. Subject to the provisions of this Section 5.2, the Company
shall reimburse the Executive for expenses incurred with business-related travel
(which expenses shall appropriately be grossed up for any income or employment
taxes levied thereon). For business-related flights over four hours, Executive
shall be reimbursed for Business Class travel expenses.

 

5.3 RECORDS. As a condition to reimbursement under this Article 5, the Executive
shall furnish to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations for the substantiation of
each expenditure. The Executive acknowledges and agrees that failure to furnish
the required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.

 

ARTICLE 6

TERMINATION OF EMPLOYMENT

 

6.1 TERMINATION BY THE COMPANY. The Company may, during the Term, upon thirty
(30) days prior written notice, terminate the Executive’s employment under this
Agreement and discharge the Executive for any reason or no reason by delivering
written notice thereof to the Executive, and in such event, except as set forth
in the proviso to this Section 6.1, neither party shall have any rights or
obligations under Article 2, Sections 3.1 and 3.2, or Articles 4 and 5;
provided, however, that the Company shall pay to the Executive, no later than
thirty (30) days after such termination, any amount due and owing as of the
termination date pursuant to Sections 3.1 and 3.2 (including a Bonus (at the
Target level) for the year in which the termination occurs prorated to the date
of termination based on the performance of the Company in such year as of the
date on which the termination occurs versus the performance targets for the
Company established by the Board for the entire year, and using such factors as
the Board shall determine in its sole discretion (e.g., revenue, EBITDA, net
income, etc.)) and Article 5 (subject, in each case, to Section 3.3), and the
remaining provisions of this Agreement shall remain in full force and effect in
accordance with their terms. The provisions of this Section 6.1 shall not apply
to the termination of the Executive’s employment as a result of the expiration
of the Term in accordance with Article 1.

 

6.2 TERMINATION BY THE EXECUTIVE. The Executive may, during the Term, upon sixty
(60) days’ prior written notice, terminate his employment under this Agreement
and resign as an employee of the Company for any reason or no reason by
delivering written notice thereof to the Company, and in such event, except as
set forth in the proviso to this Section 6.2, neither party shall have any
rights or obligations under Article 2, Sections 3.1 and 3.2, or Articles 4 and
5; provided, however, that (a) the Company shall pay the Executive any amount
due and owing as of the termination date pursuant to Section 3.1 and Section 3.2
(including a Bonus for the year in which the termination occurs, prorated to the
date of termination based on the performance of the Company in such year as of
the date on which the termination occurs versus the performance targets for the
Company established by the Board for the entire year, and using such factors as
the Board shall determine in its sole discretion (e.g., revenue, EBITDA, net
income, etc.)) and Articles 4 and 5 (subject, in each case, to Section 3.3), and
(b) the remaining provisions of this Agreement shall remain in full force and
effect in accordance with their terms.

 

6.3 OPTIONS. All stock options held by the Executive as of the date hereof shall
be governed by the stock option agreements governing such options.
Notwithstanding anything to the contrary contained in any stock option
agreement, with respect to any stock options (including, but not limited to, the
Stock Options to be granted pursuant to Section 3.7) granted to the Executive
after the date hereof, upon any termination of the Executive’s employment, all
unvested stock options held by the Executive as of such termination date
(“Unvested Options”) shall immediately cease to vest, but shall remain
outstanding solely for the purposes of the following:

 

6.3.1 If (a) the Executive was not in breach of this Agreement at the time his
employment with the Company was terminated, (b) there is a Change of Control of
the Company at any time during the



--------------------------------------------------------------------------------

six (6) month period following the termination of the Executive’s employment
with the Company, and (c) the Executive was in compliance with the provisions of
Section 8.2 at all times prior to the Change of Control, then all Unvested
Options shall vest in full effective immediately prior to such Change of Control
and shall be exercisable for two (2) years following such Change of Control, but
in no event longer than ten (10) years from the date of grant; and

 

6.3.2 If (a) the Unvested Options are not accelerated pursuant to Section 6.3.1,
(b) the Executive was not in breach of this Agreement at the time his employment
with the Company was terminated, and (c) the Executive agrees in writing at the
time of termination to comply with the provisions of Section 8.2 for the one (1)
year period following the date on which his employment terminated, any Unvested
Options that would have vested during such one (1) year period had the Executive
remained employed by the Company shall be deemed to have vested effective as of
the expiration of such one (1) year period and shall be exercisable for a period
of (i) one (1) year following the date on which they are deemed to have vested,
if the Executive’s employment terminated pursuant to Section 6.1 or (ii) ninety
(90) days following the date on which they are deemed to have vested, if the
Executive’s employment terminated pursuant to Section 6.2 (but in no event
longer than ten (10) years from the date of grant), and all Unvested Options
that would not have vested during such period shall be forfeited and cancelled;
provided, that if the Executive does not comply with the provisions of Section
8.2 at any time during the one (1) year period following the termination of his
employment, all Unvested Options shall immediately be forfeited and cancelled.

 

6.4 In all other cases, the Unvested Options shall terminate and be forfeited
and cancelled. The parties agree to amend the terms and conditions of any and
all of the Executive’s stock options or stock option agreements to the extent
reasonably necessary to effectuate the provisions of this Section 6.3 and
Section 3.7.

 

ARTICLE 7

PARACHUTE TAX INDEMNITY

 

7.1 GROSS-UP PAYMENT.

 

(a) If it shall be determined that any amount paid, distributed or treated as
paid or distributed by the Company to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, any stock option agreement between the Executive and the
Company or otherwise, but determined without regard to any additional payments
required under this Article 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including without limitation, any income taxes (including any
interest or penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment



--------------------------------------------------------------------------------

subject to the Excise Tax, or such earlier time as is requested by the Company.
Any Gross-Up Payment, as determined pursuant to this Article 7, shall be paid by
the Company to the Executive within twenty-five (25) days of the receipt of
notice from the Executive that there has been a Payment subject to the Excise
Tax. Any determinations by the Company shall be binding upon the Executive,
provided, however, if it is later determined that there has been an underpayment
of Excise Tax and that the Executive is required to make an additional Excise
Tax payment(s) on any Payment or Gross-Up Payment, the Company shall provide a
similar full gross-up on such additional liability.

 

(c) For purposes of any determinations made by the Company acting under Section
7.1(b):

 

(i) All Payments and Gross-Up Payments with respect to the Executive shall be
deemed to be “parachute payments” under Section 280G(b) (2) of the Code and to
be “excess parachute payments” under Section 280G(b) (1) of the Code that are
fully subject to the Excise Tax under Section 4999 of the Code, except to the
extent (if any) that the Company determines in good faith that a Payment in
whole or in part does not constitute a “parachute payment” or otherwise is not
subject to Excise Tax;

 

(ii) The value of any non-cash benefits or deferred or delayed payments or
benefits shall be determined in a manner consistent with the principles of
Section 280G of the Code; and

 

(iii) The Executive shall be deemed to pay federal, state and local income taxes
at the actual maximum marginal rate applicable to individuals in the calendar
year in which the Gross-Up Payment is made, net of any applicable reduction in
federal income taxes for any state and local taxes paid on the amounts in
question.

 

7.2 CLAIMS AND PROCEEDINGS. The Executive shall notify the Company in writing of
any Excise Tax claim by the Internal Revenue Service (or any other state or
local taxing authority) that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than twenty (20) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such Excise Tax claim, the Executive shall: (i) give
the Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company after consultation in good faith
with the Executive and subject to approval by the Executive (which approval
shall not be unreasonably withheld) under the circumstances set forth in Section
7.1; (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and (iv) permit the Company to participate in any proceeding
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expense. Without limitation of the
foregoing provisions of this Article 7, the Company shall control the Excise Tax
portion of any proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such Excise Tax claim and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that the Executive may elect at its sole option to
pay the tax



--------------------------------------------------------------------------------

claimed and require the Company to contest through a suit for a refund. If the
Executive elects to pay such Excise Tax claim and contest through a suit for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis, and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest and
penalties) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, however, that any
Company-directed extension of the statute of limitations relating to payment of
taxes for the Executive’s taxable year with respect to which such contested
Excise Tax amount is claimed to be due shall be effective only if it can be and
is limited to the contested Excise Tax liability.

 

7.3 REFUNDS. If, after the Executive’s receipt of an amount advanced by the
Company pursuant to this Article 7 for payment of Excise Taxes, the Executive
files an Excise Tax refund claim and receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of this Article 7) except as provided below, promptly pay to the
Company the amount of any such refund of Excise Tax (together with any interest
paid or credited thereon, but after any and all taxes applicable thereto), plus
the amount (after any and all taxes applicable-thereto) of the refund (if any is
applied for and received) of any income tax paid by the Executive with respect
to and as a result of his prior receipt of any previously paid Gross-Up Payment
indemnifying the Executive with respect to any such Excise Tax later so
refunded. In the event the Executive files for a refund of the Excise Tax and
such request would, if successful, require the Executive to refund any amount to
the Company pursuant to this provision, then the Executive shall be required to
seek a refund of the Income Tax portion of any corresponding Gross-Up Payment so
long as such refund request would not have a material adverse effect on the
Executive (which determination shall be made by independent tax counsel selected
by the Executive after good faith consultation with the Company and subject to
approval of the Company, which approval shall not be unreasonably withheld). If,
after the Executive’s receipt of an amount advanced by the Company pursuant to
this Article 7, a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.

 

ARTICLE 8

RESTRICTIVE COVENANTS

 

8.1 COVENANT NOT TO DISCLOSE CONFIDENTIAL INFORMATION. During the Term and
following termination of Executive’s employment under this Agreement, the
Executive agrees that, without the Company’s prior written consent, he will not
use or disclose to any person, firm, association, partnership, entity or
corporation, any confidential information concerning: (i) the business,
operations or internal structure of the Company or any division or part thereof;
(ii) the customers of the Company or any division or part thereof; (iii) the
financial condition of the Company or any division or part thereof; and (iv)
other confidential information pertaining to the Company or any division or part
thereof, including without limitation, trade secrets, technical data, marketing
analyses and studies, operating procedures, customer and/or inventory lists, or
the existence or nature of any of the Company’s agreements or agreements of any
division thereof (other than this Agreement and any other option or compensation
related agreements involving, the Executive); provided, however, that the
Executive shall be entitled to disclose such information: (i) to the extent the
same shall have otherwise become publicly available (unless made publicly
available by the Executive); (ii) during, the course of or in connection with
any actual or potential litigation, arbitration, or other proceeding based upon
or in connection with the subject matter of this Agreement; (iii) as may be
necessary or appropriate to conduct his duties hereunder, provided the Executive
is acting, in good faith and in the best interest of the Company; (iv) as may be
required by law or judicial process or (v) if the information is generally known
to personnel in the Executive’s trade or business.



--------------------------------------------------------------------------------

8.2 COVENANT NOT TO COMPETE. The Executive acknowledges that he has established
and will continue to establish favorable relations with the customers, clients
and accounts of the Company and will have access to trade secrets of the
Company. Therefore, in consideration of such relations and the entering into of
this Agreement by the Company, (and, in respect of the Executive’s agreement to
be bound by this Section 8.2 for the one (1) year period as provided in Section
6.3.2, the Executive’s rights to receive the amounts, if any, pursuant to
Section 6.1 (if applicable) and to have the Unvested Options continue to vest
pursuant to Section 6.3), and to further protect trade secrets, directly or
indirectly, of the Company, the Executive agrees that at all times during his
employment with the Company through the one (1) year anniversary of the date of
termination of the Executive’s employment, the Executive will not, directly or
indirectly, without the express written consent of the Board:

 

(i) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged, directly or
indirectly, in any business competitive with the Company in those automotive
markets and/or automotive products lines in which the Company competes within
the United States at any time during the Term, or become associated with or
render services to any person, firm, corporation or other entity so engaged
(“Competitive Businesses”); provided, however, that the Executive may own
without the express written consent of the Company not more than two percent
(2%) of the issued and outstanding securities of any company or enterprise whose
securities are listed on a national securities exchange or actively traded in
the over the counter market;

 

(ii) solicit clients, customers or accounts of the Company for, on behalf of or
otherwise related to any such Competitive Businesses or any products related
thereto; or

 

(iii) solicit any person who is or shall be in the employ or service of the
Company to leave such employ or service for employment with the Executive or an
affiliate of the Executive.

 

Notwithstanding the foregoing, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, such court shall have
the power to reduce the duration, area or scope of such provision to the extent
necessary to make the provision enforceable and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Company shall pay
and be solely responsible for any attorney’s fees, expenses, costs and court or
arbitration costs incurred by the Executive in any matter or dispute between the
Executive and the Company which pertains to this Article 8 if the Executive
prevails in the contest in whole or in part.

 

8.3 SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by the Executive contained in Sections 8.1 and 8.2, and
that the Company’s remedies at law for any such breach or threatened breach may
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall, upon making a sufficient
showing under applicable law, be entitled to an injunction to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Executive, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach. The obligations of the Executive and rights of the Company pursuant
to this Article 8 shall survive the termination of the Executive’s employment
under this Agreement. The covenants and obligations of the Executive set forth
in this Article 8 are in addition to and not in lieu of or exclusive of any
other obligations and duties the Executive owes to the Company, whether
expressed or implied in fact or law.



--------------------------------------------------------------------------------

ARTICLE 9

GENERAL PROVISIONS

 

9.1 FINAL AGREEMENT. Except with respect to the terms of (a) any existing
confidentiality, non-disclosure, and non-competition agreements between the
Company and the Executive (solely for the purposes of permitting either party to
seek remedies for a breach thereof in respect of acts or omissions occurring
prior to the date hereof), and (b) any existing indemnification agreements,
inventions agreements, and stock option agreements (as the same may be amended
as contemplated by Section 3.7 and Section 6.3) between the Executive and the
Company, this Agreement is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of the Executive by the
Company and all prior or contemporaneous understandings, representations and
statements, oral or written, are merged herein. Except as set forth in clauses
(a) and (b), this Agreement supersedes all of the Executive’s compensation
agreements with the Company, and the Executive expressly acknowledges that he is
not and will not be entitled to any severance payments under any Company
agreement or change of control plan, other than as set forth in this Agreement.
No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless the same is in writing and signed by the party against which the
enforcement thereof is or may be sought.

 

9.2 NO WAIVER. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

 

9.3 RIGHTS CUMULATIVE. The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

 

9.4 NOTICE. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by telegram, tested
telex, fax or cable, or sent prepaid by either registered or certified mail with
return receipt requested or Federal Express and shall be deemed given (i) if
personally served or by Federal Express, when delivered to the person to whom
such notice is addressed, (ii) if given by telegram, telex, fax or cable, when
sent, or (iii) if given by mail, two (2) business days following deposit in the
United States mail. Any notice given by telegram, telex, fax or cable shall be
confirmed in writing), by overnight mail or Federal Express within forty-eight
(48) hours after being sent. Such notices shall be addressed to the party to
whom such notice is to be given at the party’s address set forth below or as
such party shall otherwise direct.

 

If to the Company:

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Facsimile: (949) 862-1323

Attn: General Counsel

If to the Executive:

Richard Post

9498 La Costa Lane

Lone Tree, Colorado 80124



--------------------------------------------------------------------------------

9.5 SUCCESSORS. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.

 

9.6 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without giving effect to the
principles of conflict of laws thereof.

 

9.7 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument.

 

9.8 SEVERABILITY. The provisions of this Agreement are agreed to be severable,
and if any provision, or application thereof, is held invalid or unenforceable,
then such holding shall not affect any other provision or application.

 

9.9 CONSTRUCTION. As used herein, and as the circumstances require, the plural
term shall include the singular, the singular shall include the plural, the
neuter term shall include the masculine and feminine genders, and the feminine
term shall include the neuter and the masculine genders.

 

9.10 ARBITRATION. Except as otherwise provided in Section 8.3 hereof, any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the employment arbitration rules then in effect
of the American Arbitration Association, and the arbitrator’s decision shall be
binding and final, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Each party hereto shall pay its or their own
expenses incident to the negotiation, preparation and resolution of any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof; provided, however, the Company shall pay and be solely
responsible for any attorneys’ fees and expenses and court or arbitration costs
incurred by the Executive as a result of a claim brought by either the Executive
or the Company alleging that the other party breached or otherwise failed to
perform this Agreement or any provision hereof to be performed by the other
party if the Executive prevails in the contest in whole or in part.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AUTOBYTEL INC. By:  

/s/ Michael Fuchs

--------------------------------------------------------------------------------

    Michael Fuchs     Chairman RICHARD POST By:  

/s/ Richard Post

--------------------------------------------------------------------------------

    Richard Post

 

 